            


Exhibit 10.03


July 31, 2019




Martin Cole




Dear Martin:
On behalf of Cloudera, Inc. (the “Company”), this letter agreement (the
“Agreement”) sets forth the terms and conditions of your appointment as Interim
Chief Executive Officer of the Company.
1.
Position. Effective as of August 1, 2019 or such earlier time as the Company’s
current Chief Executive Officer may terminate service in such capacity (the
“Start Date”), you will be appointed as the Company’s Interim Chief Executive
Officer (“Interim CEO”) reporting to the Company’s Board of Directors (the
“Board”). You will have all of the duties, responsibilities and authority
commensurate with the position of Chief Executive Officer, including those set
forth in the Company’s Bylaws with respect to the Company’s Chief Executive
Officer.

You will be expected to devote your full working time and attention to the
business of the Company, and you will not render services to any other business
without the prior approval of the Board, other than continuing service on the
other corporate boards of directors on which you currently serve on the date
hereof, and continuing service as an advisor to another for‑profit company for
which you serve on the date hereof. Notwithstanding the foregoing, you may
manage personal investments, participate in civic, charitable, professional and
academic activities (including serving on boards and committees), and, subject
to prior approval by the Board, serve on the board of directors (and any
committees) and/or as an advisor of other for‑profit companies, provided that
such activities do not at the time the activity or activities commence or
thereafter create an actual or potential business or fiduciary conflict of
interest.
During the Interim CEO Service Period (as defined below), you will continue as a
member of the Board and we anticipate you will continue as a member of the Board
following the Interim CEO Service Period (you were nominated by the Board for
re‑election to the Board as Class II Director at the Company’s 2019 Annual
Meeting) subject to your election by stockholders at such Annual Meeting.
2.
Term. Subject to the terms of this Agreement, this Agreement will remain in
effect for a period commencing on the Transition Start Date (as defined below)
and ending on the appointment and commencement of service of a permanent Chief
Executive Officer, or until such later end of a transition period that may be
requested in writing by such permanent Chief Executive Officer (not to exceed
sixty days following the commencement of service of such permanent Chief
Executive






--------------------------------------------------------------------------------





Officer), unless earlier terminated by you or by a vote of the majority of
independent directors of the Board (the “Interim CEO Service Period”).
3.
Cash Compensation.

a.
Monthly Stipend. Commencing July 1, 2019 (inclusive of your transition period to
begin the role of Interim CEO) (the “Transition Start Date”) and during the
Interim CEO Service Period you will receive a monthly stipend of forty thousand
dollars ($40,000) per month or partial month (the “Stipend”) in accordance with
the Company’s normal payroll practices. Your Stipend will be reduced by the
allocable portion of any cash director fees payable to you as a non‑employee
director during the Interim CEO Service Period.

b.
Expenses and Reimbursement under Cloudera Policies. The Company shall pay or
reimburse you for all reasonable business expenses, other than any air
travel/hotel/rental apartment or other commute‑related expenses for travel from
your home in Florida to Palo Alto, California, incurred by you during the
Interim CEO Service Period that are submitted in accordance with the Company’s
expense reimbursement policies and procedures.

4.
Benefits & Vacation. You will be entitled to participate in all employee
retirement, welfare, insurance, benefit and vacation programs of the Company as
are in effect from time to time and in which other senior executives of the
Company are eligible to participate, on the same terms as such other senior
executives. Notwithstanding the foregoing, you will not participate in the
Company’s Severance and Change in Control Plan.

5.
Equity Awards. Subject to this Section 5, you will be granted a Time‑Based RSU
as follows:

a.
Time‑Based RSU. As soon as reasonably practicable but not later than the Start
Date (the “Grant Date”), the Company will grant you a restricted stock unit to
acquire such number of 577,035 shares of the Company’s common stock (the
“Time‑Based RSU”) under the Company’s 2017 Equity Incentive Plan (the
“Equity Plan”). The Time‑Based RSU will vest quarterly (each a “Quarterly
Vesting Period”) on the last day of each of the full three (3) month periods
following your Transition Start Date (the “Quarterly Vesting Date”) at the rate
of 37.50% for the first Quarterly Vesting Period, 31.50% for the second
Quarterly Vesting Period and 15.50% for each of the third and fourth Quarterly
Vesting Periods. Notwithstanding the foregoing (i) vesting will be subject to
your continued service as Interim Chief Executive Officer of the Company on each
of the respective Quarterly Vesting Dates, and in the case of the Quarterly
Vesting Period in which your service terminates, for at least one day during
such Quarterly Vesting Period (in which event you will be credited for service
of such full Quarterly Vesting Period), and will be subject to the terms and
conditions of the written agreement governing the grant, the Equity Plan and
this Agreement, provided that you shall vest with respect to the full amount of
the first Quarterly Vesting Period, irrespective of the length of your service
as Interim CEO, and (ii) at such time as the Interim CEO Service Period
terminates for any reason, all further vesting shall cease at the end of the
Quarterly



2
        

--------------------------------------------------------------------------------





Vesting Period in which you terminate, and any unvested Time‑Based RSUs will be
cancelled; provided that if termination is for Cause, vesting shall terminate
immediately.
b.
Treatment of Time‑Based RSU upon Change in Control. Effective as of immediately
prior to a Change in Control (as defined below) occurring during the Interim CEO
Service Period, the vesting of any unvested Time‑Based RSU will accelerate in
full provided that you (i) will execute a general release (in a form prescribed
by the Company and provided to other executives similarly situated) (“General
Release”) of all known and unknown claims that you may then have against the
Company or persons affiliated with the Company and such release has become
effective and (ii) have agreed not to prosecute any legal action or other
proceeding based upon any of such claims.

6.
Definitions. As used in this Agreement, the following terms have the following
meanings:

a.
Cause. “Cause” means any or all of the following: (i) your deliberate and
repeated failure to perform your duties and/or responsibilities, as assigned or
delegated by the Company (ii) your conviction of a felony or crime of moral
turpitude, including but not limited to embezzlement or fraud (iii) your
material breach of the terms of this Agreement, or the confidentiality and
intellectual property agreement between you and the Company (iv) your commission
of any act of dishonesty, misconduct or fraud in any way impacting the Company,
its clients, or its affiliates; (v) any misconduct by you which brings the
Company into disrepute, including conduct that injures or impairs the Company’s
business prospects, reputation or standing in the community; or (vi) your
violation of written Company policies, including, without limitation, any
violation of the Company’s Code of Conduct and Global Workforce Inclusion
Policies; provided, however, that the Company shall allow you a reasonable
opportunity (but not in excess of 10 calendar days) to cure, to the reasonable
satisfaction of the Company, any act or omission applicable to part (i), (iii),
or (vi) above, if curable in the Company’s reasonable determination; provided,
further, that it is understood that willful or grossly negligent acts or
omissions will not be curable.

b.
Change in Control. “Change in Control” means (i) any person or entity becoming
the beneficial owner, directly or indirectly, of securities of the Company
representing fifty (50%) percent of the total voting power of all its then
outstanding voting securities, (ii) a merger or consolidation of the Company in
which its voting securities immediately prior to the merger or consolidation do
not represent, or are not converted into securities that represent, a majority
of the voting power of all voting securities of the surviving entity immediately
after the merger or consolidation, (iii) a sale of substantially all of the
assets of the Company or a liquidation or dissolution of the Company, or
(iv) individuals who, as of this Agreement, constitute the Board of Directors
(this body, the “Board,” and these members constituting, the “Incumbent Board”)
cease for any reason to constitute at least a majority of such Board; provided
that any individual who becomes a director of the Company subsequent to the date
of this Agreement, whose election, or nomination for election by the Company
stockholders, was approved by the vote of at least a majority of the directors
then in office shall be deemed



3
        

--------------------------------------------------------------------------------





a member of the Incumbent Board; provided that, in each cases (i)‑(iv) of this
definition, a transaction or series of transactions shall only constitute a
Change in Control if it also satisfies the requirements of a change in control
under U.S. Treasury Regulation 1.409A‑3(i)(5)(v), 1.409A‑3(i)(5)(vi), or
1.409A‑3(i)(5)(vii) under Section 409A of the Internal Revenue Code of 1954, as
amended (the “Code”).
7.
Parachute Payments. In the event that the severance and other benefits provided
for in this Agreement or otherwise payable to you (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 7, would be subject to the excise tax imposed by Section 4999 of the
Code, then, at your discretion, your severance and other benefits under this
Agreement shall be payable either (i) in full, or (ii) as to such lesser amount
which would result in no portion of such severance and other benefits being
subject to the excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by you on an after‑tax basis, of the greatest amount of severance benefits under
this Agreement, notwithstanding  that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. 

8.
Section 409A. To the extent (i) any payments to which you become entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
your termination of service as Interim CEO with the Company constitute deferred
compensation subject to Section 409A of the Code and (ii) you are deemed at the
time of such termination of service as Interim CEO to be a “specified” employee
under Section 409A of the Code, then such payment or payments shall not be made
or commence until the earlier of (i) the expiration of the six (6)‑month period
measured from the date of your “separation from service” (as such term is at the
time defined in regulations under Section 409A of the Code) with the Company; or
(ii) the date of your death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you, including (without limitation) the
additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum (without interest).

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in‑kind benefit under this Agreement (or
otherwise referenced herein) is determined to be subject to (and not exempt
from) Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in‑kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in‑kind benefit be subject to liquidation
or exchange for another benefit.


4
        

--------------------------------------------------------------------------------





Payments pursuant to this Agreement (or referenced in this Agreement), and each
installment thereof, are intended to constitute separate payments for purposes
of Section 1.409A‑2(b)(2) of the regulations under Section 409A of the Code.
9.
At Will Employment. Your service with the Company as Interim CEO is for no
specific period of time. Your service with the Company will be “at will,”
meaning that either you or the Company may terminate your service as Interim CEO
at any time and for any reason, with or without cause. Any contrary
representations that may have been made to you are superseded by this Agreement.
This is the full and complete agreement between you and the Company on this
term. Although your compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your service as Interim CEO may only be changed in an express written
agreement signed by you and a duly authorized officer of the Company (other than
you).

10.
Confidential Information and Other Company Policies. You will be bound by and
comply fully with the Company’s standard confidentiality agreement (a form of
which was been provided to you), insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its employees, as such policies and programs may be amended from time to time
to the extent the same are not inconsistent with this Agreement, unless you
consent to the same at the time of such amendment.

11.
Company Records and Confidential Information.

a.
Records. All records, files, documents and the like, or abstracts, summaries or
copies thereof, relating to the business of the Company or the business of any
subsidiary or affiliated companies, which the Company or you prepare or use or
come into contact with, will remain the sole property of the Company or the
affiliated or subsidiary company, as the case may be, and will be promptly
returned upon termination of your service as Interim CEO, subject to your
reasonable needs to fulfill your fiduciary duties as a member of the Board of
Directors.

b.
Confidentiality. You acknowledge that you have acquired and will acquire
knowledge regarding confidential, proprietary and/or trade secret information in
the course of performing your responsibilities for the Company, and you further
acknowledge that such knowledge and information is the sole and exclusive
property of the Company. You recognize that disclosure of such knowledge and
information, or use of such knowledge and information, to or by a competitor
could cause serious and irreparable harm to the Company.

12.
Indemnification. You will continue to be named as an insured on the director and
officer liability insurance policy currently maintained by the Company, or as
may be maintained by the Company from time to time, and will continue to be
subject to indemnification as required by the Company’s Bylaws and the
Indemnification Agreement between you and the Company.

13.
Arbitration. You and the Company agree to submit to mandatory binding
arbitration, in Santa Clara County, California, before a single neutral
arbitrator, any and all claims arising out of or related to



5
        

--------------------------------------------------------------------------------





this Agreement and your service as Interim CEO with the Company and the
termination thereof, except that each party may, at its or his option, seek
injunctive relief in court related to the improper use, disclosure or
misappropriation of a party’s proprietary, confidential or trade secret
information. YOU AND THE COMPANY HEREBY WAIVE ANY RIGHTS TO TRIAL BY JURY IN
REGARD TO SUCH CLAIMS. This agreement to arbitrate does not restrict your right
to file administrative claims you may bring before any government agency where,
as a matter of law, the parties may not restrict your ability to file such
claims (including, but not limited to, the National Labor Relations Board, the
Equal Employment Opportunity Commission and the Department of Labor). However,
you and the Company agree that, to the fullest extent permitted by law,
arbitration shall be the exclusive remedy for the subject matter of such
administrative claims. The arbitration shall be conducted through the American
Arbitration Association (the “AAA”), provided that, the arbitrator shall have no
authority to make any ruling or judgment that would confer any rights with
respect to the trade secrets, confidential and proprietary information or other
intellectual property of the Company upon you or any third party. The arbitrator
shall issue a written decision that contains the essential findings and
conclusions on which the decision is based. The arbitration will be conducted in
accordance with the AAA employment arbitration rules then in effect. The AAA
rules may be found and reviewed at http://www.adr.org. If you are unable to
access these rules, please let me know and I will provide you with a hardcopy.
The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement.
14.
Compensation Recoupment. All amounts payable to you hereunder shall be subject
to recoupment pursuant to the Company’s current compensation recoupment policy
(as may be adopted during the Interim CEO Service Period), and any additional
compensation recoupment policy or amendments to the then‑current policy adopted
by the Board as required by law during the term of your service as Interim CEO
with the Company that is applicable generally to executive officers of the
Company.

15.
Director Compensation. While the compensation you receive for your service as
Interim CEO during the Interim CEO Service Period will be offset by your
compensation received in your capacity as a member of the Board as set forth in
Section 3(a) above, for the avoidance of doubt you will receive compensation
under the Board’s compensation policies for non‑employee directors during and
following the Interim CEO Service Period; it being understood that you will not
be serving on any Board committees requiring director independence during the
Interim CEO Service Period (though it is anticipated that you will return to
service on such committees following such time).

16.
Miscellaneous.

a.
Successors. This Agreement is binding on and may be enforced by the Company and
its successors and permitted assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to the Company or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume



6
        

--------------------------------------------------------------------------------





in writing and be bound by all of the Company’s obligations under this Agreement
and shall be the only permitted assignee.
b.
Notices. Notices under this Agreement must be in writing and will be deemed to
have been given when personally delivered or two days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address which you
have most recently communicated to the Company in writing. Notices to the
Company will be addressed to the Chairman of the Board at the Company’s
corporate headquarters.

c.
Waiver. No provision of this Agreement will be modified or waived except in
writing signed by you and an officer of the Company duly authorized by its
Board. No waiver by either party of any breach of this Agreement by the other
party will be considered a waiver of any other breach of this Agreement.

d.
Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

e.
Withholding. All sums payable to you hereunder shall be reduced by all federal,
state, local and other withholding and similar taxes and payments required by
applicable law.

f.
Entire Agreement. This Agreement represents the entire agreement between the
parties concerning the subject matter herein. It may be amended, or any of its
provisions waived, only by a written document executed by both parties in the
case of an amendment, or by the party against whom the waiver is asserted.

g.
Governing Law. This Agreement will be governed by the laws of the State of
California without reference to conflict of laws provisions.

h.
Survival. The provisions of this Agreement shall survive the termination of your
service as Interim CEO for any reason to the extent necessary to enable the
parties to enforce their respective rights under this Agreement.



[SIGNATURE PAGE TO AGREEMENT FOLLOWS]




7
        

--------------------------------------------------------------------------------










Please sign and date this Agreement, and return it to me if you wish to accept
service as Interim CEO at the Company under the terms described above.
Best regards,


/s/ Michael Stankey    
Chairman of the Compensation Committee of the Board of Directors
Cloudera, Inc.




I, the undersigned, hereby accept and agree to the terms and conditions of my
service as Interim CEO with the Company as set forth in this Agreement.




By: /s/ Martin Cole    
Martin I. Cole
Date: July 31, 2019    
















































[SIGNATURE PAGE TO INTERIM CEO LETTER AGREEMENT]



